Citation Nr: 0305242	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-08 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana






THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus (type II).





ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs Medical and Regional 
Office Center (RO) in Fort Harrison, Montana.

The veteran also completed an appeal as to the issue of 
entitlement to service connection for coronary artery 
disease, but the RO subsequently granted this claim in a 
December 2002 rating decision.  In this same decision, the RO 
granted secondary service connection for diabetic nephropathy 
and assigned an initial 30 percent evaluation, and this issue 
was simultaneously included in a December 2002 Supplemental 
Statement of the Case.  To date, however, the veteran has not 
submitted additional argument as to this new issue, and the 
Board therefore finds that this issue is not before it on 
appeal at the present time.  See 38 C.F.R. § 20.200 (2002).

In his June 2002 Substantive Appeal, the veteran requested a 
VA Travel Board hearing; however, in a submission received by 
the RO in July 2002, he withdrew his request for this 
hearing.  See 38 C.F.R. § 20.704(e) (2002).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim
has been obtained by the RO, and the RO has notified him of 
the type of evidence needed to substantiate his claim.

2.  The veteran's service-connected diabetes mellitus has not 
been shown to be more than moderately disabling; there is no 
indication of a large insulin dosage, secondary 
complications, or a degree of restriction of activities 
consistent with a moderately severe disability.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.119, Diagnostic Code 7913 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing the degree 
of his diabetes mellitus.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a June 2002 
Statement of the Case.  See 38 U.S.C.A. § 5103.   This 
issuance, which includes the newly enacted provisions of 
38 C.F.R. § 3.159, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim, as well as which portion of that evidence (if any) was 
to be provided by him and which portion the VA would attempt 
to obtain on his behalf.  The specific requirements for a 
grant of the benefit sought on appeal will be discussed in 
further detail below, in conjunction with the discussion of 
the specific facts of this case.  In an October 2001 letter 
to the veteran, the RO advised the veteran that they would 
assist him in obtaining evidence; however, he was responsible 
for providing enough information so that the records could be 
requested.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases, however, in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the appealed May 2002 rating decision, the RO granted 
service connection for diabetes mellitus (type II) on the 
basis of the veteran's exposure to Agent Orange in Vietnam.  
A 20 percent evaluation was assigned, effective from July 
2001.  This evaluation has since remained in effect and is at 
issue in this case.

The RO based the 20 percent evaluation on the findings from a 
January 2002 VA examination.  During this examination, the 
veteran reported that he was "supposed to be" on a diet; 
however, he could not remember his specific caloric limit and 
indicated that he "pretty much eats what he wants to."  The 
examiner also noted that the veteran "generally gets along 
well" with his oral medications, although he would typically 
become hypoglycemic once or twice a week after skipping 
meals.  The veteran also reported that he was followed by a 
private physician approximately every three months and had 
"minimal physical limitations."  A neck rash and a recent 
need for glasses to correct refractive error were also noted.  
The examination revealed no edema or abnormalities of the 
feet, although the veteran did report "a little swelling" 
in the right distal extremity occasionally.  No visual 
problems other than refractive error were noted, and no loss 
of sensation of the hands was indicated.  Blood chemistry 
revealed elevated glucose of 224 mg./dl. (as compared to a 
normal range of 70 to 100 mg./dl.).  The examiner assessed 
diabetes mellitus, confirmed by private records.  

Also, in an August 2002 addendum, this same VA examiner noted 
that the veteran's diabetes mellitus was "a fairly recent 
diagnosis."  This addendum, however, was primarily concerned 
with the etiology of the veteran's coronary artery disease 
and not with the nature and extent of his service-connected 
diabetes mellitus.  

In a December 2002 rating decision, the RO changed the 
effective date for the grant of service connection for 
diabetes mellitus (type II) to May 2001 but continued the 
assigned 20 percent evaluation.

The RO has evaluated the veteran's diabetes mellitus (type 
II) at the 20 percent rate under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

Under this section, moderate diabetes mellitus, with moderate 
insulin or oral hypoglycemic agent dosage, and restricted 
(maintenance) diet; and without impairment of heath or vigor 
or limitation of activity warrants a 20 percent evaluation.  
A 40 percent evaluation is in order in moderately severe 
cases, requiring large insulin dosage, a restricted diet, and 
careful regulation of activities (i.e., avoidance of 
strenuous occupational and recreational activities).  A 60 
percent evaluation is assigned in severe cases, with episodes 
of ketoacidosis or hypoglycemic reactions, but with 
considerable loss of weight and strength and with mild 
complications such as pruritis ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbances.  A 
100 percent evaluation is warranted in pronounced and 
uncontrolled cases, with repeated episodes of ketoacidosis or 
hypoglycemic reactions, restricted diet, and regulation of 
activities; and with progressive loss of weight and strength, 
or severe complications.

Also, under Diagnostic Code 7913, definitely established 
complications such as amputations, impairment of central 
visual acuity, peripheral neuropathy with definite sensory or 
motor impairment, or definitely established arteriosclerotic 
focalizations will be separately rated under the applicable 
diagnostic codes.  When the diagnosis of diabetes mellitus is 
definitely established, it is neither necessary nor advisable 
to request glucose tolerance tests for rating purposes.

The Board has reviewed the relevant evidence of record but 
finds no indication that the veteran's diabetes mellitus is 
more than moderately disabling.  The January 2002 VA 
examination report indicates minimal, if any, diet 
restrictions; use of only oral medications; minimal physical 
limitations; and no objective evidence of such complications 
as vascular deficiencies and ocular disturbances.  As to the 
question of complications, the Board also notes that a 
separate evaluation of 30 percent has been assigned for 
diabetic nephropathy; however, this evaluation is not 
presently at issue on appeal.  In short, the evidence of 
record is consistent with the criteria for the presently 
assigned 20 percent evaluation for diabetes mellitus, rather 
than the criteria for a higher evaluation of 40 percent.  

Overall, the criteria for an initial evaluation in excess of 
20 percent for diabetes mellitus (type II) have not been met, 
and the preponderance of the evidence is against the 
veteran's claim for that benefit.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to an initial evaluation in excess 
of 20 percent for diabetes mellitus (type II) is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

